  Case 3:18-cv-00161-N Document 108 Filed 05/14/20                   Page 1 of 2 PageID 5342



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

 ESCORT INC.,
                             Plaintiff,
 v.
                                                      Case No. 3:18-cv-161-N
 UNIDEN AMERICA CORPORATION,

                             Defendant.


  PLAINTIFF ESCORT INC.’S RESPONSE IN OPPOSITION TO UNIDEN AMERICA
  CORPORATION’S MOTION TO STRIKE PORTIONS OF DR. CHRIS BARTONE’S
                           EXPERT REPORTS

        With respect to Uniden’s estoppel arguments, they should be denied as moot. Escort

previously agreed not to relitigate the validity of claims 18 and 45 of the ʼ038 patent and not to

reference the K-40 IPRs provided Uniden does not open to the door to these issues. In addition,

Escort agrees that “Orr’s Prior Invention,” as defined in footnote 2 of Uniden’s brief (Dkt. 98),

is prior art.

        Escort denies that Dr. Bartone is attempting to present a new infringement theory. With

that said, in an effort to resolve any potential confusion, Escort agrees to not introduce any

opinion from Dr. Bartone that the claimed “microprocessor” is met by a combination of the GPS

MCU and Main MCU in the accused products. In other words, as requested by Uniden, Escort

agrees that Dr. Bartone will opine that the claimed “microprocessor” is met by the Main MCU in

the accused products, with the understanding that Dr. Bartone is permitted to explain the basis

disclosed in his reports for why the Main MCU meets the claimed microprocessor limitations.

        Escort also disagrees that Dr. Bartone is presenting a new claim construction argument.

With that said, in an effort to resolve this issue Escort agrees that Dr. Bartone will not present

any opinion that the preambles of the asserted claims are limiting

                                                  1
 Case 3:18-cv-00161-N Document 108 Filed 05/14/20                    Page 2 of 2 PageID 5343



        Lastly, Escort denies that its priority date claim was not timely disclosed or that Dr.

Bartone should not be permitted to offer opinions regarding the same. As such, and for the

reasons set forth in Escort’s Brief in Opposition and accompanying Appendix, Uniden’s motion

on this point should be denied on the merits and Uniden’s other arguments should be denied as

moot.



DATED: May 14, 2020                                   Respectfully submitted,

                                                      /s/ Timothy E. Grochocinski
                                                      Timothy E. Grochocinski
                                                      tim@nbafirm.com
                                                      Joseph P. Oldaker
                                                      joseph@nbafirm.com
                                                      NELSON BUMGARDNER ALBRITTON PC
                                                      15020 S. Ravinia Ave., Suite 29
                                                      Orland Park, Illinois 60462
                                                      P. 708-675-1974

                                                      Edward R. Nelson III
                                                      ed@nbafirm.com
                                                      NELSON BUMGARDNER ALBRITTON PC
                                                      3131 W. 7th Street, Suite 300
                                                      Fort Worth, Texas 76107
                                                      P. 817-377-9111

                                                      COUNSEL FOR PLAINTIFF
                                                      ESCORT INC.



                                 CERTIFICATE OF SERVICE

      I certify that a copy of the foregoing was served on counsel for all parties of record on
May 14, 2020 via the Court’s CM/ECF system.


                                                      /s/ Timothy E. Grochocinski




                                                  2
